UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant  Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Pursuant to §240.14a-12. MERCULITE DISTRIBUTING, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¨No fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: MERCULITE DISTRIBUTING, INC. 19081 N. Shelby Dr. Maricopa, Arizona 85138 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held on March 16, 2014 Dear Stockholders: You are cordially invited to attend the Annual Meeting of Stockholders of Merculite Distributing, Inc., a Nevada corporation, (“MRCD” or “Company”) to be held on March 17, 2014, at 9:00 a.m., PST at 401 West A Street, Suite 1150 San Diego, CA 92101.The purpose of our Annual Meeting is to do the following: 1. To elect two members of the board of directors to hold office until the next annual meeting or until their successors have been elected and qualified; 2. To ratify the appointment of De Joya Griffith, LLC asour independent auditors for the fiscal year ending December 31, 2014; 3. To hold an advisory vote on the Company’s Executive Compensation 4. To hold an advisory vote on the frequency of approval of Company’s Executive Compensation 5. To consider and act upon any other matters that may properly come before the meeting or any adjournment thereof. Please read the proxy statement and exhibits concerning MRCD, which are mailed with this notice, for a more complete statement regarding the proposals to be acted upon at the Annual Meeting. Our Board of Directors has fixed the close of business on March 5, 2014 as the record date for the purpose of determining the stockholders who are entitled to receive notice of and to vote at the Annual Meeting or any adjournment thereof.A list of such stockholders will be available for examination by any stockholder at the Annual Meeting.For ten days prior to the Annual Meeting, this list will also be available for inspection by stockholders, for any purpose germane to the meeting, during normal business hours at the Company’s Executive offices at 19081 N. Shelby Dr., Maricopa, Arizona 85138 By Order of the Board of Directors /S/ Steven Subick Steven Subick President, Chairman Maricopa, AZ March 6, 2014 IMPORTANT Your vote is important.Whether or not you expect to attend the Annual Meeting in person, we urge you to please vote your shares at your earliest convenience.This will ensure the presence of a quorum at the meeting.We urge you to promptly vote your shares by signing, dating and mailing the enclosed proxy.Doing so will save the Company the expense and extra work of additional solicitation.Submitting your proxy now will not prevent you from voting your shares at the meeting if you desire to do so, as your proxy is revocable at your option. 1 2 NOTICE OF ANNUAL MEETING AND PROXY STATEMENT TABLE OF CONTENTS PAGE NOTICE OF ANNUAL MEETING OF STOCKHOLDERS 1 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 4 COMMON STOCK OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 7 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 8 DIRECTOR COMPENSATION 8 EXECUTIVE COMPENSATION 8 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 9 PROPOSALS TO BE VOTED ON PROPOSAL NUMBER 1 – Election of Directors 10 PROPOSAL NUMBER 2 – Ratification of De Joya Griffith, LLC as Auditors for the Fiscal Year 2014 10 PROPOSAL NUMBER 3 – To hold an advisory vote to approve the Company’s Executive Compensation 11 PROPOSAL NUMBER 4 – To hold an advisory vote on the frequency of approval of the Company’s Executive Compensation 11 OTHER MATTERS 12 2 MERCULITE DISTRIBUTING, INC. 19081 N. Shelby Dr. Maricopa, Arizona 85138 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS MARCH 17, 2014 This statement is furnished in connection with the solicitation by the Board of Directors of Merculite Distributing, Inc. (hereinafter “MRCD” or “Company”) of proxies in the accompanying form for the Annual Meeting of Stockholders to be held on March 17, 2014 at 9:00 a.m. and at any adjournment thereof. This proxy statement and the enclosed form of proxy were first sent to stockholders on or about March 6, 2014. If the form of proxy enclosed herewith is executed and returned as requested, it may nevertheless be revoked by the stockholder at any time prior to the Annual Meeting by filing an instrument revoking it or by submitting a duly executed proxy bearing a later date. Solicitation of proxies will be made by mail and by the Company’s Chairman, Steven Subick.The Company will reimburse brokerage firms, banks, trustees and others for their actual out-of-pocket expenses in forwarding proxy material to the beneficial owners of its common stock. As of the close of business on March 5, 2014, the record date for the Annual Meeting, the Company had outstanding and entitled to vote 744,750 shares of Common Stock.Each share of Common Stock is entitled to one vote on all matters submitted to a vote of the Company’s stockholders.Only stockholders of record at the close of business on March 5, 2014 are entitled to vote at the Annual Meeting or at any adjournment thereof. The presence at the meeting, in person or by proxy, of the holders of Common Stock holding in the aggregate a majority of the voting power of the Company’s stock entitled to vote shall constitute a quorum for the transaction of business.Directors are elected by a plurality of votes properly cast by the holders of shares entitled to vote in the election at the Annual Meeting at which a quorum is present.A “plurality” means that the individuals who receive the largest number of votes are elected as directors up to the maximum number of directors to be chosen at the election (three at the Annual Meeting).Votes attempted to be cast against a director nominee are not given legal effect and are not counted as votes cast in an election of directors. Each of the other proposals requires the favorable vote of a majority of the shares present, either by proxy or in person, and entitled to vote.Abstentions and broker non-votes will count for purposes of establishing a quorum, but will not count as votes cast for the election of Directors or any other proposal and accordingly will have no effect. Stockholders who send in proxies but attend the meeting in person may vote directly if they prefer and withdraw their proxies or may allow their proxies to be voted with the similar proxies sent in by other stockholders. 3 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers The names of our directors and executive officers and their ages, positions, and biographies as of March 5, 2014 are set forth below.Our executive officers are appointed by, and serve at the discretion of, our board of directors.There are no family relationships among any of our directors or executive officers. Directors Age Title Term Steven Subick 34 President, Secretary, Treasurer & Chairman of the Board Since April 2011 Steven A. Subick. Age 34, President, Secretary, Treasuer, Director and founder of Merculite Distributing, Inc., from April 29, 2011 to present. Originally born in Philadelphia, Pennsylvania, Mr. Subick attended Temple University focusing his studies in business management and marketing. From February 2013 through present, Mr. Subick has been employed with Amalie Oil Company as a district sales representative. From August of 2011 through January 2013, Mr. Subick was a district sales manager for Jobber Wholesale. From May of 2010 to August 2011, Mr. Subick was employed as a poker dealer at Gila River Wild Horse Pass Casino.From 2009 to 2010, Mr. Subick was a representative of State Farm Life Insurance as a licensed insurance provider for the State of Arizona. Prior to working with State Farm, Mr. Subick held a position as a Marketing Associate for Sysco Arizona, representing over 13,000 products for the company from 2007 to 2009. In addition, Mr. Subick was an On-Premise Supervisor for Crescent Crown Distributing, working with local establishments in increasing sales of Coors Products through special events and promotions. Mr. Subick worked with Crescent Crown from 2003-2007. Mr. Subick’s prior sales management experience, as well as his leadership in Oraco Resources, Inc. (formerly Sterilite Solutions, Corp.) has led us to the conclusion he would be capable to serve as our Director. Mr. Subick will be responsible for the day to day operation of the Company. Director Independence Since the Over the Counter Quotation Board (“OTCQB”) does not have rules regarding director independence, the Board makes its determination as to director independence based on the definition of “independence” as defined under the rules of the New York Stock Exchange (“NYSE”) and American Stock Exchange (“Amex”).Our Board has not made the determination whether any of our Directors are considered independent, as defined in Section 803A of the NYSE Amex LLC Company Guide.Therefore, as of the date of this filing, each Director should be considered as non-independent. 4 Board of Directors’ Leadership Structure and Role in Risk Oversight Steven Subick, our President, serves as the Chairman of the Board of Directors.The Board believes this leadership structure provides the most efficient and effective leadership model for the Company by enhancing the Chairman and President’s ability to provide clear insight and direction of business strategies and plans to both the Board and management.The Board regularly evaluates its leadership structure and currently believes the Company can most effectively execute its business strategies and plans if the Chairman is also a member of the management team.A single person, acting in the capacities of Chairman and President, promotes unity of vision and leadership, which allows for a single, clear focus for management to execute the Company’s business strategies and plans.While the Board has not made a determination as to director independence and all our Directors are considered as non-independent we do not have a designated lead independent director. We take a comprehensive approach to risk management which is reflected in the reporting process by which our management provides timely and comprehensive information to the Board to support the Board’s role in oversight, approval and decision-making.Our senior management is responsible for assessing and managing the Company’s various exposures to risk on a day-to-day basis, including the creation of appropriate risk management programs and policies.The Board is responsible for overseeing management in the execution of its responsibilities and for assessing the Company’s approach to risk management.The Board exercises these responsibilities periodically as part of its meetings.In addition, an overall review of risk is inherent in the Board’s consideration of the Company’s long-term strategies and in the transactions and other matters presented to the Board, including capital expenditures, acquisitions and divestitures, and financial matters. Corporate Governance and Board Matters Board of Directors’ Meetings In fiscal year 2013 to date, Board of Directors’ actions were taken by six (6) Directors’ unanimous consents in lieu of regularly scheduled or special meetings.Directors are encouraged but not required to attend annual meetings of the Company’s stockholders. Board Committees Our Directors act as our Audit Committee, and perform the same functions as an Audit Committee, such as: recommending a firm of independent certified public accountants to audit the annual financial statements, reviewing the independent auditor’s independence, the financial statements and their audit report, and reviewing management's administration of the system of internal accounting controls.The Company does not currently have a written Audit Committee charter or similar document.We have no financial expert on the Board.We believe the cost related to retaining a financial expert at this time is prohibitive. Director Nominations Generally, nominees for Director are identified and suggested by the members of the Board using various methods.The Board has not retained any executive search firms or other third parties to identify or evaluate Director candidates in the past and does not intend to in the near future.In selecting a nominee for Director, the Board considers the following criteria: 5 1. whether the nominee has the personal attributes for successful service on the Board, such as demonstrated character and integrity; experience at a strategy/policy setting level; managerial experience dealing with complex problems; an ability to work effectively with others; and sufficient time to devote to the affairs of the Company; 2. whether the nominee has been the chief executive officer or senior executive of a public company or a leader of a similar organization, including industry groups, universities or governmental organizations; 3. whether the nominee, by virtue of particular experience, technical expertise or specialized skills or contacts relevant to the Company’s current or future business, will add specific value as a Board member; and 4. whether there are any other factors related to the ability and willingness of a new nominee to serve, or an existing Board member to continue his/her service. The Board has not established any specific minimum qualifications that a candidate for director must meet in order to be recommended for Board membership.Rather the Board will evaluate the mix of skills and experience that the candidate offers, consider how a given candidate meets the Board’s current expectations with respect to each such criterion and make a determination regarding whether a candidate should be recommended to the stockholders for election as a director. During 2012 and 2013 to date, the Company received no recommendation for Directors from its stockholders. The Company will consider for inclusion in its nominations of new Board of Director nominees proposed by stockholders who have held at least 1% of the outstanding voting securities of the Company for at least one year.Board candidates referred by such stockholders will be considered on the same basis as Board candidates referred from other sources.Any stockholder who wishes to recommend for the Company’s consideration a prospective nominee to serve on the Board of Directors may do so by giving the candidate’s name and qualifications in writing to the Company’s Secretary at the following address:19081 N. Shelby Dr., Maricopa, Arizona 85138. Stockholder Communications with the Board of Directors Stockholders who wish to communicate with the Board may send a letter to the Secretary of the Corporation at 19081 N. Shelby Dr., Maricopa, Arizona 85138. The mailing envelope must contain a clear notation indicating that the enclosed letter is a “Stockholder-Board Communication” or “Stockholder-Director Communication.”The Corporate Secretary will review any communication received from a stockholder, and all material communications from stockholders will be forwarded to the Chairman of the Board, the Board of Directors, or other individual Directors as appropriate. Code of Ethics A code of ethics relates to written standards that are reasonably designed to deter wrongdoing and to promote: Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; 6 Full, fair, accurate, timely and understandable disclosure in reports and documents that are filed with, or submitted to, the Commission and in other public communications made by an issuer; Compliance with applicable governmental laws, rules and regulations; The prompt internal reporting of violations of the code to an appropriate person or persons identified in the code; and Accountability for adherence to the code. We have not adopted a formal, written code of ethics that applies to our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. Our decision to not adopt such a code of ethics results from having a small management structure operating as the management for the Company.We believe that the interaction which occurs within such a small management structure eliminates the current need for such a code, in that violations of the code would be reported to the party generating the violation. COMMON STOCK OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table presents information, to the best of our knowledge, about the beneficial ownership of our common stock on March 5, 2014 by those persons known to beneficially own more than 5% of our capital stock and by our Directors and executive officers.The percentage of beneficial ownership for the following table is based on 744,750 shares of common stock outstanding. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and does not necessarily indicate beneficial ownership for any other purpose.Under these rules, beneficial ownership includes those shares of common stock over which the stockholder has sole or shared voting or investment power.It also includes shares of common stock that the stockholder has a right to acquire within 60 days after March 5, 2014 pursuant to options, warrants, conversion privileges or other rights.The percentage of ownership of the outstanding common stock, however, is based on the assumption, expressly required by the rules of the Securities and Exchange Commission, that only the person or entity whose ownership is being reported has converted options or warrants into shares of our common stock. Security Ownership of Management and Directors Name of Beneficial Owner (1) Number of Shares Percent Beneficially Owned Common Steven Subick 18.1% Directors & Officers as a Group 18.1% As used in this table, “beneficial ownership” means the sole or shared power to vote, or to direct the voting of, a security, or the sole or shared investment power with respect to Common Stock (i.e., the power to dispose of, or to direct the disposition of, a security).Each Party’s address is in care of the Company at 19081 N. Shelby Dr., Maricopa, Arizona 85138. 7 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires our executive officers and Directors, and persons who beneficially own more than ten percent of our common stock, to file initial reports of ownership and reports of changes in ownership with the SEC.Executive officers, Directors and greater-than-ten-percent beneficial owners are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file.Based upon a review of the copies of such forms furnished to us and written representations from our executive officers and Directors, we believe that as of the date of this filing they are current in their filings. DIRECTOR COMPENSATION Our Directors currently do not receive any cash compensation for serving on the Board of Directors, or for any other services rendered to the Company in their capacity as a director or executive of the Company, but is reimbursed for expenses they incur in connection with their attendance at board meetings. EXECUTIVE COMPENSATION Overview of Compensation Program We do not currently have a Compensation Committee of the Board of Directors.Until a formal committee is established, our entire Board of Directors has responsibility for establishing, implementing and continually monitoring adherence with the Company’s compensation philosophy. The Board ensures that the total compensation paid to the executives is fair, reasonable and competitive. Compensation Philosophy and Objectives The Board believes that the most effective executive compensation program is one that is designed to reward the achievement of specific annual, long-term and strategic goals by the Company, and which aligns executives’ interests with those of the stockholders by rewarding performance above established goals, with the ultimate objective of improving stockholder value.As a result of the size of the Company and only having a limited number of executive officers, the Board evaluates both performance and compensation on an informal basis.Upon hiring additional executives, the Board intends to establish a Compensation Committee to evaluate both performance and compensation to ensure that the Company maintains its ability to attract and retain superior employees in key positions and that compensation provided to key employees remains competitive relative to the compensation paid to similarly-situated executives of our peer companies.To that end, the Board believes executive compensation packages provided by the Company to its executives, including the named executive officers, should include both cash and stock-based compensation that reward performance as measured against established goals. Role of Executive Officers in Compensation Decisions The Board makes all compensation decisions for, and approves recommendations regarding equity awards to, the executive officers and Directors of the Company.Decisions regarding the non-equity compensation of other employees of the Company are made by management. 8 Summary Compensation Table The table below summarizes the total compensation paid to or earned by our President, from incorporation to year ended December 31, 2012 and 2013 to date. Additionally, the table summarizes expected compensation for the balance of 2013. We currently do not compensate our Officers and Directors. SUMMARY COMPENSATION TABLE Name and Principal Positions Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compen-sation Non-qualified Deferred Compensation Earnings All Other Compen-sation Total Steven Subick President, Secretary, Treasurer, and Director -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- Option Grants in Last Fiscal Year During the year ended December 31, 2013, we did not grant any options to our officers and Directors. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM De Joya Griffith, LLC has served as our principal independent public accountant since inception in 2011. Representatives from this firm will not be present at the meeting of stockholders. Therefore, they will not be making a statement and will not be available to respond to any questions. The following table shows the fees that were billed for the audit and other services provided by the firm for the fiscal years indicated. Fiscal Year Ended December 31, 2013 Fiscal Year Ended December 31, 2012 Audit Fees $ $ Audit-Related Fees $
